Phone: (212) 569-5734 Fax: (215) 832-5734 Email: schwartz-g@blankrome.com April 12, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549-4720 Attention:Filing Desk Re: RiverPark Funds Trust (the “Trust”) SEC File Number: 811-22431 Dear Ladies and Gentlemen: Transmitted herewith is Post-Effective Amendment No. 6 (the “Amendment”) to the Trust’s registration statement on Form N-1A, filed under the Securities Act of 1933, as amended in connection with the registration of shares of a new series of the Trust, RiverPark Structural Alpha Fund. Please contact me with any questions or comments regarding this filing at (215) 569-5734 or by e-mail at schwartz-g@blankrome.com. Sincerely yours, /s/ Geoffrey D. Schwartz Geoffrey D. Schwartz
